DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The office action is being examined in response to the Request for Continued Examination submitted by the applicant on February 03, 2021.
Claims 1, 6, 11, and 16-17 were amended and have been hereby entered.
Claims 1-20 have been examined, and a Notice of Allowability has been provided herein for those claims. 


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The Examiner has withdrawn the 112 Rejections due to Applicant’s amendments. In addition, the rejections under 35 USC § 101 have been withdrawn due to Applicant’s amendments and remarks. Further, the additional claim limitations including a first server level and a second server level, See Final Rejection, dated November 9, 2020 pgs. 2-3, including {predicting} future actions of said one or more client entities with respect to the payment of accounts receivable, based on results of the machine learning model; automatically {clustering} a subset of said one or more entities based on characteristics common to each of said one or more entities in the subset, the characteristics being based 
Moreover, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 1 for illustrative purposes, Applicant has claimed:
1. An artificial intelligence system, comprising: one or more client entities; a storage device configured to store data related to actions and characteristics of said one or more client entities, the actions and characteristics relating to payment of accounts receivable; 
a first server level including at least two SQL servers, the at least two SQL servers transmitting files amongst each other via a file transfer protocol and processing first data; and 
a second server level including at least one server, the at least one server, implemented at least partly in one or more of configurable logic or fixed-functionality logic hardware, configured to: receive the first data; 
automatically generate and update a machine learning model based on the actions and characteristics of said one or more client entities; 
predict future actions of said one or more client entities with respect to the payment of accounts receivable, based on results of the machine learning model; 
automatically cluster a subset of said one or more entities based on characteristics common to each of said one or more entities in the subset, the characteristics being based on the machine learning model; and 
automatically generate an interactive graphic user interface related to the subset, the interactive graphic user interface including a selectable view of data of each of said one or more entities in the subset.  

The following prior art of reference are deemed most relevant to the allowed claim(s):

Weinflash et al.  (U.S. Pub. No. US 20180189870 A1) is relevant as it describes a system and method which uses data to populate a database of checking accounts to be used for making check risk decisions, such as check hold policy decisions, check acceptance decisions, and open to buy decisions. Further Weinflash teaches receiving checks which are “transit items” wherein checking account data from the daily transit items are consolidated into “transit item files.” Further teaching the invention returns the files and the transit item files, and then uses the information to create a “non-participant database” that can work alongside of an existing participant database, or as a stand-alone database. Weinflash explaining that merchants, banks, and payment processors can further reduce payment losses from bad checks.

Banasiak et al.  (U.S. Pat. No. 7962403 B2) is relevant as it describes a system and method for modeling debtor behavior {actions and characteristics}, and obtaining historic debtor data, creditor data, and debtor and creditor data found in “Business Credit Data Interchange” (BCDI) groups and or possibly other data sources regarding debtors. Further teaching the use of algorithms including credit history information and applying the extracted information, determining information that is used to determine or e.g., predict, relative credit worthiness. 

Basch et al. (U.S. Pat. No. 6658393 B1) is relevant as it describes a method for predicting financial risk, including receiving data inputs including historical data associated with at least a first account issued to an account owner, on a first computing system, where the historical data includes historical transaction information for the first account. Basch further teaching generating a predictive model based on at least the historical data, receiving a current transaction authorization request associated with the first account on the first computing system, and generating a risk score by applying the predictive model to data associated with the current transaction authorization request. 

Grigg (U.S. App. Pub. No. US 20180040064 A1) is relevant as it describes a system and method for generating action scores based on the performance of entities to determine action probabilities. Grigg describes one method including an operation for accessing data comprising transactions exchanged between entities. The method includes generating performance values for each entity based on the data, and generating, for each entity, an action score that is an indication of past performance of the entity with respect to the performance values. Grigg teaching receiving a request, from a user for action probabilities regarding an event associated with a first entity, each action probability being a probability that another entity responds to the event within a predetermined time frame, determining related entities associated with the event, and determining the action probability for each entity based on the action score of the related entity.

Champlin-Scharff et al.  (U.S. App. Pub. No. 20150082277 A1) is relevant as it describes a system and method for automatically recommending for resolutions which accesses a repository of information containing a history of changes and effects of the changes for a project. Champlin-Scharff teaches perform a natural language search of the repository and according to the findings of the search of the repository, using a machine learning model to compose an impact prediction regarding the received statement relative to the findings. Champlin-Scharff further teaching automatically placing an advisory notice regarding to the impact prediction into the software development system, wherein the advisory notice is associated with the received statement.

Ling et al.  (U.S. App. Pub. No. 20130013347 A1) is relevant as it describes a system and method including using a storage device, which may be removable or portable, having a first memory portion that may be read from and may be written to in a vehicle and a second memory portion that may be read from and may be written to in the vehicle. The second memory portion may retain data attributes associated with the data stored in the first removable storage device. Ling describing a processor reading data from an automotive bus that transfers data from vehicle sensors to other automotive components where the processor writes data to the first memory portion and the second memory portion that reflect a level of risk or safety. A communication device links the storage device to a network of computers. 

Accordingly, claims 1-20 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

(1) U.S. Patent Application Publication US 20090119170 A1 to Hammad. 
(2) U.S. Patent Application Publication US 20150332414 A1 to Unser.
(3) U.S. Patent Application Publication US 20160086284 A1 to Ghosh.
(4) U.S. Patent No. US 8660943 B1 to Chirehdast.
(5) U.S. Patent Application Publication US 20180005323 A1 to Grassadonia

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694